Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 06, 2016

The Court of Appeals hereby passes the following order:

A17D0020. RODNEY DARNELL HALIMON v. THE STATE.

      This application for discretionary appeal seeks review of the trial court’s order
revoking Rodney Darnell Halimon’s probation. The application was submitted and
signed by “Trew Lite-Bey, Authorize[d] Representative Natural Person, Propria
Persona: Ex Relation Rodney Darnell Halimon.” Lite-Bey does not claim to be a
licensed attorney, and it appears that he is not one.
      “It shall be unlawful for any person other than a duly licensed attorney at law
. . . [t]o practice or appear as an attorney at law for any person other than himself in
any court of this state or before any judicial body.” OCGA § 15-19-51 (a). Thus,
“[n]atural persons with no license to practice law are not permitted to act as
‘attorneys’ and represent other natural persons in their legal affairs.” Eckles v.
Atlanta Technology Group, 267 Ga. 801, 804-805 (2) (485 SE2d 22) (1997); see also
Toenniges v. Steed, 321 Ga. App. 219, 219 (739 SE2d 94) (2013); Lawal v. First
Acceptance Svcs., 291 Ga. App. 638, 638-639 (662 SE2d 376) (2008); Morton v.
Horace Mann Ins. Co., 282 Ga. App. 734, 739-740 (3) (639 SE2d 352) (2006).
Because Lite-Bey is not a licensed attorney, he is not authorized to represent
Halimon.    This application is therefore of no legal effect, and it is hereby
DISMISSED. See Jaheni v. State, 281 Ga. App. 213, 214 (635 SE2d 821) (2006)
(appeal filed on behalf of defendant by individual who was not an attorney was
“ineffectual” and therefore dismissed).
Court of Appeals of the State of Georgia
                                     09/06/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.